EXHIBIT 10.16.3 CONFIDENTIAL TREATMENT REQUESTED Second Amendment (“AMENDMENT”) to Portal and Advertising Services Agreement This Second Amendment is entered into and effective as of December 5, 2016 (the “Amendment Effective Date”), by and between AT&T Services, Inc., for and on behalf of its operating Affiliates, and Synacor, Inc., and hereby amends the Portal and Advertising Services Agreement, as amended (the “Agreement”) between them which has an effective date of May 1, 2016, as set forth below. Capitalized terms used, but not defined in this Amendment shall have the meanings ascribed to them in the Agreement. 1. A new Section 2.2(b)(vii) is added to the Agreement and shall read as follows: (vii) No later than December5, 2016, Synacor shall invoice AT&T for an amount equal to [*] and AT&T shall pay such invoice within [*]. Synacor shall [*] procure additional Synacor Content as specifically directed by AT&T for placement on the Portal (including any Portal Applications). Notwithstanding anything to the contrary in the Agreement, any Synacor Content procured [*]. Without limiting the generality of the foregoing, any such Synacor Content, [*] unless expressly agreed upon by AT&T in writing. It is understood, however, that Synacor is free to acquire additional distribution rights to such Synacor Content [*] in which case, Synacor shall be free to use that Synacor Content [*] outside of the Portal and Portal Applications, including for other Synacor clients and customers; [*].If requested by AT&T, Synacor shall use commercially reasonable efforts to obtain from the applicable Third Party provider the right for AT&T to use such additional Synacor Content [*].In the event that the [*] is not used or allocated in its entirety by [*] any unused or unallocated funds [*] unless 1 [*] CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
